                                                                   Case 8:18-bk-13588-SC        Doc 195 Filed 01/13/21 Entered 01/13/21 09:52:28   Desc
                                                                                                 Main Document     Page 1 of 4


                                                                    1 Reem J. Bello, State Bar No. 198840
                                                                      rbello@wgllp.com
                                                                    2 Ryan W. Beall, State Bar No. 313774
                                                                      rbeall@wgllp.com
                                                                    3 WEILAND GOLDEN GOODRICH LLP
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile 714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee,
                                                                      Jeffrey I. Golden
                                                                    7

                                                                    8                            UNITED STATES BANKRUPTCY COURT

                                                                    9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

                                                                   10 In re                                        Case No. 8:18-bk-13588-SC

                                                                   11 TIM M. MCKENNA,                              Chapter 7
Weiland Golden Goodrich LLP




                                                                   12                                Debtor.       NOTICE OF INCREASED HOURLY RATES
                                                Fax 714-966-1002
                                650 Town Center Drive, Suite 600




                                                                                                                   CHARGED BY WEILAND GOLDEN
                                  Costa Mesa, California 92626




                                                                   13                                              GOODRICH LLP

                                                                   14                                              [No Hearing Required]
                              Tel 714-966-1000




                                                                   15

                                                                   16 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRTUPCY

                                                                   17 JUDGE, OFFICE OF THE UNITED STATES TRUSTEE AND PARTIES IN INTEREST:

                                                                   18           PLEASE TAKE NOTICE that effective January 1, 2021, the hourly rates charged

                                                                   19 by Weiland Golden Goodrich LLP (“Firm”) will increase as follows:

                                                                   20           ATTORNEYS                  PREVIOUS RATE          INCREASED RATE
                                                                                Michael J. Weiland              $750                   $750
                                                                   21           Jeffrey I. Golden               $750                   $750
                                                                                David M. Goodrich               $600                   $650
                                                                   22           Reem J. Bello                   $600                   $600
                                                                                Beth E. Gaschen                 $550                   $580
                                                                   23           Michael R. Adele                $550                   $600
                                                                                Kerry A. Moynihan               $530                   $550
                                                                   24           Faye C. Rasch                   $530                   $530
                                                                                Ryan W. Beall                   $450                   $480
                                                                   25           Sonja M. Hourany                $450                   $450

                                                                   26

                                                                   27

                                                                   28
                                                                        1309450.1                                  1                                  NOTICE
                                                                   Case 8:18-bk-13588-SC       Doc 195 Filed 01/13/21 Entered 01/13/21 09:52:28       Desc
                                                                                                Main Document     Page 2 of 4


                                                                    1           PARALEGAL
                                                                                PROFESSIONALS            PREVIOUS RATE            INCREASED RATE
                                                                    2           Claudia M. Yoshonis           $250                     $250
                                                                                Cynthia B. Meeker             $250                     $250
                                                                    3           Kelly Adele                   $250                     $250

                                                                    4

                                                                    5 Dated: January 13, 2021                  WEILAND GOLDEN GOODRICH LLP

                                                                    6
                                                                                                               By: /s/ Reem J. Bello
                                                                    7                                              Reem J. Bello
                                                                                                                   Attorneys for Chapter 7 Trustee,
                                                                    8                                              Jeffrey I. Golden

                                                                    9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP




                                                                   12
                                                Fax 714-966-1002
                                650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1309450.1                                 2                                     NOTICE
        Case 8:18-bk-13588-SC                     Doc 195 Filed 01/13/21 Entered 01/13/21 09:52:28                                      Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Notice of Increased Hourly Rates Charged by
Weiland Golden Goodrich LLP will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 13, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 13, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 13, 2021, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/13/2021                      Lindsay Bracken
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
   Case 8:18-bk-13588-SC       Doc 195 Filed 01/13/21 Entered 01/13/21 09:52:28            Desc
                                Main Document     Page 4 of 4


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com,
vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com
Reem J Bello rbello@wgllp.com,
kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.c
om
Tyler H Brown tylerbrown@brownandbrownllp.com, admin@brownandbrownllp.com
Caren J Castle wdk@wolffirm.com, wdk@wolffirm.com
Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
Roger F Friedman rfriedman@rutan.com
Daniel K Fujimoto wdk@wolffirm.com
Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com
D Edward Hays ehays@marshackhays.com,
ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.court
drive.com
Kenneth Hennesay khennesay@allenmatkins.com, ncampos@allenmatkins.com
Leslie K Kaufman kaufman_kaufman.bankruptcy@yahoo.com, kaufmanlr98210@notify.bestcase.com
Alyssa B Klausner abk@sghoalaw.com
Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
Tinho Mang tmang@marshackhays.com,
tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
Michelle J Nelson mjslaw@hotmail.com
Scott H Noskin snoskin@mbnlawyers.com, aacosta@mbnlawyers.com
Mark D Poniatowski ponlaw@ponlaw.com
Josephine E Salmon ecfcacb@aldridgepite.com, JES@ecf.inforuptcy.com;jsalmon@aldridgepite.com
Valerie Smith claims@recoverycorp.com
Richard A Solomon richard@sgswlaw.com
Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
Meghann A Triplett Meghann@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
